Citation Nr: 0733562	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  06-04 639	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to nonservice-connected disability pension with 
special monthly pension allowance.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
in which the RO denied the appellant's claim for nonservice-
connected pension with special monthly pension benefits.  The 
appellant's disagreement with that decision led to this 
appeal.  

In September 2007, the Board granted a motion to advance the 
appellant's appeal on the Board's docket.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Other matters

On her VA Form 9, received in February 2006, the appellant, 
who has submitted a death certificate for her second husband, 
questioned whether she qualifies for VA benefits based on her 
first husband's military service in World War II.  She states 
they were married for 42 years and divorced in 1981.  She 
states he was service-connected for a leg injury and died of 
post-operative complications following surgery on the 
disabled leg in 1983 while he was married to his second wife.  
The Board refers this matter to the RO for any appropriate 
action.  


REMAND

The RO has denied the appellant's claim of entitlement to 
nonservice-connected pension and special monthly pension 
benefits on the basis that the evidence reviewed showed she 
had no active military service and that her service records 
show that she only served on reserve duty.  

VA nonservice-connected pension benefits are payable to a 
veteran who is permanently and totally disabled from a 
nonservice-connected disability, which is not the result of 
willful misconduct, but only where the veteran has the 
requisite active wartime service and meets specific income 
and net worth requirements.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. §§ 3.3, 3.314(b) (2007).  Service requirements of 
that section are met if the individual served in active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).  The term "active duty" 
includes full-time duty in the Armed Forces, other than 
active duty for training (ACDUTRA).  38 U.S.C.A. § 101(21).  
The term "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10).  

Various individuals and groups that are considered to have 
performed active military, naval, or air service include Army 
and Navy nurses (female) on active service under order of the 
service department.  38 C.F.R. § 3.7(d) (2007).  

At the time of the April 2005 RO decision in this case, the 
record included various medical records pertaining to the 
appellant.  It also included a copy of a letter dated in 
September 1948 from the Headquarters Sixth Army concerning 
the appellant's appointment in the Officers' Reserve Corps.  
In addition, there was of record a copy of a certificate of 
honorable discharge for the appellant showing she was a 1st 
lieutenant, Army Nurse Corps, USAR, and was honorably 
discharged in November 1950.  Also of record was a 
December 2004 statement from the National Personnel Record 
Center (NPRC) stating the records on file show no active duty 
for the appellant and only show reserve service, Army Nurse 
Corps.  

On a VA Form 21-526, received in October 2004, the appellant 
stated she entered active service in September 1948 in San 
Francisco, California, and left this active service in 
November 1950.  On a second VA Form 21-526, received in 
March 2005, she stated she entered reserve service in 
September 1948 at Birmingham Army Hospital, Birmingham VA 
Hospital, Van Nuys, California.  She stated she left reserve 
service in November 1950 at Birmingham VA Hospital, Van Nuys, 
California.  She said the branch of service was the Army, and 
the rank was 1st lieutenant.  

In her notice of disagreement received in July 2005, the 
appellant acknowledges that she did serve on reserve duty but 
asserts she also served on active duty at the Birmingham Army 
Hospital for more than 90 days during the Korean War.  On her 
VA Form 9, received in February 2006, the appellant stated 
she is a disabled veteran and served two years in the Army 
Nurse Corps and approximately 12 years in VA, including from 
December 1947 to May 1954.  

The RO certified the appeal to the Board in November 2006.  
In September 2007, in accordance with the provisions of 
38 C.F.R. § 19.37(b), the RO forwarded to the Board 
additional evidence received from the appellant after the 
case was sent to the Board.  As the evidence is pertinent to 
the claim and was not accompanied by a waiver from the 
appellant of its consideration by the RO, it must be referred 
to the RO for review.  38 C.F.R. § 20.1304(c).  

The additional evidence submitted by the appellant includes a 
copy of an April 2005 letter to her from NPRC along with a 
copy of NA Form 13038, Certification of Military Service 
issued by NPRC.  The certificate is dated in April 2005 and 
states it certifies the appellant was a member of the Officer 
Reserve Corps from September 1948 to November 1950 and that 
her service was terminated by "Honorable Relief from Active 
Duty."  It states her last rank was 1st lieutenant and that 
active service dates were "Same As Above."  

A copy of the April 2005 letter and a copy of the April 2005 
NA Form 13038, Certification of Military Service, along with 
a copy of NPRC's December 2004 response to a query from the 
RO to the effect that records in its files show no active 
duty for the appellant should be provided to NPRC.  NPRC 
should be requested to reconcile the apparent conflict in its 
statements, that is, the statement in December 2004 that the 
appellant had no active duty and only reserve service versus 
the certificate dated April 2005, which states the appellant 
had military service in the Officer Reserve Corps with active 
service dates from September 1948 to November 1950 and states 
service was terminated by honorable relief from active duty, 
which indicates, or at least implies, that the appellant had 
active duty.  

The record shows the appellant did not attend a 
videoconference hearing before a Veterans Law Judge, which 
was scheduled for early January 2007.  In a letter, which was 
received at the Board in January 2007 (within 15 days of the 
scheduled hearing date), the appellant explained that she had 
become acutely ill in December 2006 and had been unable to 
attend the hearing.  Although the appellant did not expressly 
request that the hearing be rescheduled, it is the judgment 
of the Board that it should be determined whether the 
appellant still wants a hearing before the Board, and, if so, 
appropriate arrangements should be made.  

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for nonservice-connected 
pension and special monthly pension, , but she was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the award of benefits, if 
granted.  Because the matter of effective date may be 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the appellant that an effective date 
for the award of benefits will be assigned if her nonservice-
connected pension and special monthly pension are awarded.  
It should include an explanation as to the type of evidence 
that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:  
        
1.  Please send the appellant corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
Request that the appellant submit any 
evidence in her possession that pertains 
to her claims and has not been submitted 
previously.  Ask the appellant whether 
she wants to reschedule a hearing before 
the Board.  If she says yes, make 
appropriate arrangements for the 
requested hearing.  

2.  Take appropriate action to determine 
whether members of the Army Nurse Corps 
assigned to the Birmingham Army 
Hospital/Birmingham VA Hospital, Van 
Nuys, California, in the period from 
September 1948 to November 1950 were on 
active service under order of the service 
department.  See 38 C.F.R. § 3.7(d).  
Action taken in this regard should be 
documented fully in the claims file.  

3.  Provide NPRC with a copy of the 
April 2005 letter and a copy of the 
April 2005 NA Form 13038, Certification 
of Military Service, it sent to the 
appellant along with a copy of NPRC's 
December 2004 statement (in response to a 
query from the RO) to the effect that 
records in its files show no active duty 
for the appellant.  Request that NPRC 
reconcile the apparent conflict in its 
statements, that is, the statement in 
December 2004 that the appellant had no 
active duty and only reserve service 
versus the certificate dated April 2005, 
which states the appellant had military 
service in the Officer Reserve Corps with 
active service dates from September 1948 
to November 1950 and service was 
terminated by honorable relief from 
active duty, which indicates, or at least 
implies, that the appellant had active 
duty.  

NPRC should be requested to state 
specifically whether the appellant had 
any active service, to include at 
least 90 days active service, and if, so, 
the dates of such service.  

4.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate entitlement to 
nonservice-connected pension with special 
monthly pension allowance, to include 
whether the appellant had active military 
service for 90 days or more with at least 
one day during a period of war.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the 
case that addresses all evidence added to 
the record since the RO issued the 
statement of the case in November 2005.  
Provide the appellant the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appeasable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



